UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO §240.13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO §240.13d-2(a) (Amendment No.4)1 Numerex Corp. (Name of Issuer) Class A Common Stock, no par value (Title of Class of Securities) 67053A 10 2 (CUSIP Number) ERIC SINGER VERTEX CAPITAL ADVISORS, LLC 825 Third Avenue, 33rd Floor New York, New York 10022 STEVE WOLOSKY, ESQ. OLSHAN FROME WOLOSKY LLP Park Avenue Tower 65 East 55th Street New York, New York 10022 (212) 451-2300 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) December 4, 2015 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box ¨. Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See §240.13d-7 for other parties to whom copies are to be sent. 1 The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP NO. 67053A 10 2 1 NAME OF REPORTING PERSON Vertex Opportunities Fund, LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHAREDVOTING POWER 9 SOLE DISPOSITIVE POWER - 0 - 10 SHAREDDISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 2.1% 14 TYPE OF REPORTING PERSON PN 2 CUSIP NO. 67053A 10 2 1 NAME OF REPORTING PERSON Vertex Special Opportunities Fund II, LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC, OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHAREDVOTING POWER 1,106,241* 9 SOLE DISPOSITIVE POWER - 0 - 10 SHAREDDISPOSITIVE POWER 1,106,241* 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,106,241* 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 5.7% 14 TYPE OF REPORTING PERSON PN * Includes 94,000 Shares underlying sold-short put options exercisable within 60 days hereof. 3 CUSIP NO. 67053A 10 2 1 NAME OF REPORTING PERSON Vertex Special Opportunities Fund III, LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHAREDVOTING POWER 9 SOLE DISPOSITIVE POWER - 0 - 10 SHAREDDISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 1.2% 14 TYPE OF REPORTING PERSON PN 4 CUSIP NO. 67053A 10 2 1 NAME OF REPORTING PERSON Vertex GP, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHAREDVOTING POWER 9 SOLE DISPOSITIVE POWER - 0 - 10 SHAREDDISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 2.1% 14 TYPE OF REPORTING PERSON OO 5 CUSIP NO. 67053A 10 2 1 NAME OF REPORTING PERSON Vertex Special Opportunities GP II, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHAREDVOTING POWER 1,106,241* 9 SOLE DISPOSITIVE POWER - 0 - 10 SHAREDDISPOSITIVE POWER 1,106,241* 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,106,241* 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 5.7% 14 TYPE OF REPORTING PERSON OO * Includes 94,000 Shares underlying sold-short put options exercisable within 60 days hereof. 6 CUSIP NO. 67053A 10 2 1 NAME OF REPORTING PERSON Vertex Special Opportunities GP III, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHAREDVOTING POWER 9 SOLE DISPOSITIVE POWER - 0 - 10 SHAREDDISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 1.2% 14 TYPE OF REPORTING PERSON OO 7 CUSIP NO. 67053A 10 2 1 NAME OF REPORTING PERSON Vertex Capital Advisors, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHAREDVOTING POWER 1,727,727* 9 SOLE DISPOSITIVE POWER - 0 - 10 SHAREDDISPOSITIVE POWER 1,727,727* 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,727,727* 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 8.9% 14 TYPE OF REPORTING PERSON IA * Includes 94,000 Shares underlying sold-short put options exercisable within 60 days hereof. 8 CUSIP NO. 67053A 10 2 1 NAME OF REPORTING PERSON Eric Singer 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHAREDVOTING POWER 1,727,727* 9 SOLE DISPOSITIVE POWER - 0 - 10 SHAREDDISPOSITIVE POWER 1,727,727* 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,727,727* 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 8.9% 14 TYPE OF REPORTING PERSON IN * Includes 94,000 Shares underlying sold-short put options exercisable within 60 days hereof. 9 CUSIP NO. 67053A 10 2 The following constitutes Amendment No. 4 to the Schedule 13D filed by the undersigned (the “Amendment No. 4”). This Amendment No. 4 amends the Schedule 13D as specifically set forth herein. Item 2. Identity and Background. Item 2 is hereby amended and restated to read as follows: (a) This statement is filed by: (i) Vertex Opportunities Fund, LP, a Delaware series limited partnership (“Vertex Opportunities”), with respect to the Shares directly and beneficially owned by it1; (ii) Vertex Special Opportunities II, LP, a Delaware limited partnership (“VSO II”), with respect to the Shares directly and beneficially owned by it; (iii) Vertex Special Opportunities Fund III, a Delaware limited partnership (“VSO III”), with respect to the Shares directly and beneficially owned by it; (iv) Vertex GP, LLC, a Delaware limited liability company (“Vertex GP”), as the general partner of Vertex Opportunities; (v) Vertex Special Opportunities GP II, LLC, a Delaware limited liability company (“VSO GP II”), as the general partner of VSO II; (vi) Vertex Special Opportunities GP III, LLC, a Delaware limited liability company (“VSO GP III”), as the general partner of VSO III; (vii) Vertex Capital Advisors, LLC, a Delaware limited liability company (“Vertex Capital”), as the investment manager of each of Vertex Opportunities, VSO II and VSO III; and (viii) Eric Singer, as managing member of each of Vertex GP, VSO GP II, VSO GP III and Vertex Capital. Item 3. Source and Amount of Funds or Other Consideration. Item 3 is hereby amended and restated to read as follows: The Shares purchased by each of Vertex Opportunities, VSO II and VSO III were purchased with working capital (which may, at any given time, include margin loans made by brokerage firms in the ordinary course of business) in open market purchases, except as otherwise noted. Certain Shares beneficially owned by VSO II, were acquired as a result of a capital contribution. Schedule A is incorporated by reference herein. 1 On June 17, 2015, Vertex Opportunities Fund, LP became a series limited partnership and such shares reported by it in this Amendment No.4 (and subsequent amendments) are deemed to be held in Vertex Opportunities Fund, LP – Series One. 10 CUSIP NO. 67053A 10 2 The aggregate purchase price of the 399,837 Shares beneficially owned by Vertex Opportunities is approximately $3,423,551, excluding brokerage commissions. The aggregate purchase price of the 1,012,241 Shares beneficially owned by VSO II, which includes certain Shares contributed to VSO II is approximately $8,307,330, excluding brokerage commissions. The aggregate purchase price of the 94,000 Shares underlying certain sold-short put options that may be deemed to be beneficially owned by VSO IIis approximately $797,120, assuming all such Shares are purchased by VSO II, excluding brokerage commissions. The aggregate purchase price of the 221,649 Shares beneficially owned by VSO III is approximately $1,887,060, excluding brokerage commissions. Item 5. Interest in Securities of the Issuer. Items 5(a)-(c) are hereby amended and restated to read as follows: The aggregate percentage of Shares reported owned by each Reporting Person is based upon 19,254,706 Shares outstanding, which is the total number of Shares outstanding as of November 3, 2015 as reported in the Issuer’s Quarterly Report on Form 10-Q, filed with the Securities and Exchange Commission on November 9, 2015. A. Vertex Opportunities (a) As of the close of business on December 7, 2015, Vertex Opportunities beneficially owned 399,837 Shares. Percentage: Approximately 2.1% (b) 1. Sole power to vote or direct vote: 0 2. Shared power to vote or direct vote: 399,837 3. Sole power to dispose or direct the disposition: 0 4. Shared power to dispose or direct the disposition: 399,837 (c) Vertex Opportunities has not entered into any transactions in the Shares since the filing of Amendment No. 3. B. VSO II (a) As of the close of business on December 7, 2015, VSO II beneficially owned 1,106,241 Shares, including 94,000 Shares underlying certain sold-short put options. Percentage: Approximately 5.7% 11 CUSIP NO. 67053A 10 2 (b) 1. Sole power to vote or direct vote: 0 2. Shared power to vote or direct vote: 1,106,241 (including 94,000 Shares underlying certain sold-short put options) 3. Sole power to dispose or direct the disposition: 0 4. Shared power to dispose or direct the disposition: 1,106,241 (including 94,000 Shares underlying certain sold-short put options) (c) The transactions in the Shares by VSO II since the filing of Amendment No. 3 are set forth in Schedule A and are incorporated herein by reference. C. VSO III (a) As of the close of business on December 7, 2015, VSO III beneficially owned 221,649 Shares. Percentage: Approximately 1.2% (b) 1. Sole power to vote or direct vote: 0 2. Shared power to vote or direct vote: 221,649 3. Sole power to dispose or direct the disposition: 0 4. Shared power to dispose or direct the disposition: 221,649 (c) VSO III has not entered into any transactions in the Shares since the filing of the Amendment No. 3. D. Vertex GP (a) Vertex GP, as the general partner of Vertex Opportunities, may be deemed the beneficial owner of the 399,837 shares owned by Vertex Opportunities. Percentage: Approximately 2.1% (b) 1. Sole power to vote or direct vote: 0 2. Shared power to vote or direct vote: 399,837 3. Sole power to dispose or direct the disposition: 0 4. Shared power to dispose or direct the disposition: 399,837 (c) Vertex GP has not entered into any transactions in the Shares since the filing of Amendment No. 3. E. VSO GP II (a) VSO GP II, as the general partner of VSO II, may be deemed the beneficial owner of the 1,106,241 shares owned by VSO II, including 94,000 Shares underlying certain sold-short put options. Percentage: Approximately 5.7% (b) 1. Sole power to vote or direct vote: 0 2. Shared power to vote or direct vote: 1,106,241 (including 94,000 Shares underlying certain sold-short put options) 3. Sole power to dispose or direct the disposition: 0 4. Shared power to dispose or direct the disposition: 1,106,241 (including 94,000 Shares underlying certain sold-short put options) (c) VSO GP II has not entered into any transactions in the Shares since the filing of Amendment No. 3.The transactions in the Shares on behalf of VSO II since the filing of Amendment No. 3 are set forth in Schedule A and are incorporated herein by reference. 12 CUSIP NO. 67053A 10 2 F. VSO GP III (a) VSO GP III, as the general partner of VSO III, may be deemed the beneficial owner of the 221,649 shares owned by VSO III. Percentage: Approximately 1.2% (b) 1. Sole power to vote or direct vote: 0 2. Shared power to vote or direct vote: 221,649 3. Sole power to dispose or direct the disposition: 0 4. Shared power to dispose or direct the disposition: 221,649 (c) VSO GP III has not entered into any transactions in the Shares since the filing of Amendment No. 3. G. Vertex Capital (a) Vertex Capital, as the investment manager of Vertex Opportunities, VSO II and VSO III, may be deemed the beneficial owner of the (i) 399,837 Shares owned by Vertex Opportunities, (ii) 1,106,241Shares owned by VSO II and (iii) 221,649 Shares held in the VSO III. Percentage: Approximately 8.9% (b) 1. Sole power to vote or direct vote: 0 2. Shared power to vote or direct vote: 1,727,727 (including 94,000 Shares underlying certain sold-short put options) 3. Sole power to dispose or direct the disposition: 0 4. Shared power to dispose or direct the disposition: 1,727,727 (including 94,000 Shares underlying certain sold-short put options) (c) Vertex Capital has not entered into any transactions in the Shares since the filing of Amendment No. 3.The transactions in the Shares on behalf of VSO II since the filing of Amendment No. 3 are set forth in Schedule A and are incorporated herein by reference. H. Eric Singer (a) Mr. Singer, as the managing member of Vertex GP, VSO GP II, VSO GP III and Vertex Capital, may be deemed the beneficial owner of the (i) 399,837 Shares owned by Vertex Opportunities, (ii) 1,106,241 Shares owned by VSO II and (iii) 221,649 Shares owned by VSO III. Percentage: Approximately 8.9% (b) 1. Sole power to vote or direct vote: 0 2. Shared power to vote or direct vote: 1,727,727 (including 94,000 Shares underlying certain sold-short put options) 3. Sole power to dispose or direct the disposition: 0 4. Shared power to dispose or direct the disposition: 1,727,727 (including 94,000 Shares underlying certain sold-short put options) (c) Mr. Singer has not entered into any transactions in the Shares since the filing of Amendment No. 3.The transactions in the Shares on behalf of VSO II since the filing of Amendment No. 3 are set forth in Schedule A and are incorporated herein by reference. The filing of this Amendment No. 4 shall not be construed as an admission that the Reporting Persons are, for purposes of Section 13(d) of the Securities Exchange Act of 1934, as amended, the beneficial owners of any of the Shares reported herein.Each Reporting Person disclaims beneficial ownership of such Shares except to the extent of his or its pecuniary interest therein. 13 CUSIP NO. 67053A 10 2 SIGNATURES After reasonable inquiry and to the best of his knowledge and belief, the undersigned certifies that the information set forth in this statement is true, complete and correct. Dated:December 8, 2015 Vertex Opportunities Fund, LP By: Vertex GP, LLC General Partner By: /s/ Eric Singer Name: Eric Singer Title: Managing Member Vertex GP, LLC By: /s/ Eric Singer Name: Eric Singer Title: Managing Member Vertex Special Opportunities Fund II, LP By: Vertex Special Opportunities GP II, LLC General Partner By: /s/ Eric Singer Name: Eric Singer Title: Managing Member Vertex Special Opportunities GP II, LLC By: /s/ Eric Singer Name: Eric Singer Title: Managing Member Vertex Special Opportunities Fund III, LP By: Vertex Special Opportunities GP III, LLC General Partner By: /s/ Eric Singer Name: Eric Singer Title: Managing Member 14 CUSIP NO. 67053A 10 2 Vertex Special Opportunities GP III, LLC By: /s/ Eric Singer Name: Eric Singer Title: Managing Member Vertex Capital Advisors, LLC By: /s/ Eric Singer Name: Eric Singer Title: Managing Member /s/ Eric Singer Eric Singer 15 CUSIP NO. 67053A 10 2 SCHEDULE A Transactions in the Shares Since the Filing of the Amendment No. 3 Nature of the Transaction Securities Purchased/(Sold) Price Per Share($) Date of Purchase / Sale VERTEX SPECIAL OPPORTUNITIES FUND II, LP Purchase of Common Stock 11/12/2015 Purchase of Common Stock 11/13/2015 Purchase of Common Stock 11/16/2015 Purchase of Common Stock 11/18/2015 Purchase of Common Stock 11/20/2015 Purchase of Common Stock 11/23/2015 Purchase of Common Stock 12/04/2015
